 1   TASHA PARIS CHALFANT, SBN 207055
     Attorney at Law
 2
     5701 Lonetree Blvd., Suite 312
 3   Rocklin, California 95765
     Telephone: (916) 444-6100
 4
     Fax:          (916) 930-6093
 5   E-Mail:       tashachalfant@gmail.com
 6   Attorney for Defendant
 7   MAURA N. MARTINEZ
 8                IN THE UNITED STATES DISTRICT COURT FOR THE
 9                          EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     2:19-CR-0112 WBS
12                              Plaintiff,         STIPULATION AND ORDER TO
13                                                 MODIFY CONDITIONS OF
                   v.                              PRETRIAL RELEASE
14
15   MAURA N. MARTINEZ,
16                             Defendant.
17
18
            Ms. MAURA MARTINEZ was released on conditions in July 2019 and is
19
     supervised by the Pretrial Services Agency. After consultation with Assistant United
20
     States Attorney Amy Schuller Hitchcock and Pretrial Services Officer Renee Basurto, the
21
     defense requests and the government does not oppose, that Ms. MARTINEZ’s conditions
22
     of pretrial release be modified as follows.
23
            ALLOW her curfew to be extended to 11:00 p.m. ONLY on Tuesday, November
24
     19, 2019. Specifically:
25
            “You may leave your home in Shasta Lake, California, drive to Sacramento for
26
     your pre-trial ordered psychologist appointment at 1:00 p.m., depart after that
27
     appointment concludes and travel to drop your son, Nery Jr. at the San Francisco
28
     International Airport, then drive back to your home in Shasta Lake.”


                                             -1-
 1        All other conditions remain in full force and effect.
 2                                                   Respectfully submitted,
 3
 4   Dated: November 13, 2019                        /s/Tasha Paris Chalfant
                                                     TASHA PARIS CHALFANT
 5
                                                     Attorney for Defendant
 6                                                   MAURA N. MARTINEZ
 7
     Dated: November 13, 2019                        /s/Tasha Paris Chalfant for
 8                                                   AMY SCHULLER HITCHCOCK
                                                     Assistant United States Attorney
 9                                                   Counsel for Plaintiff
10
11
12
13                                          ORDER
14
          IT IS SO ORDERED.
15
16   Dated: November 15, 2019

17
18
19
20
21
22
23
24
25
26
27
28



                                           -2-
